                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


ALEXYS GRACE O’SHEA                   )
DUNCAN, Individually and as a         )
Beneficiary of the Will and Trusts    )
of John J.C. O’Shea Jr.,              )
                                      )
      Plaintiff,                      )
                                      )
                   v.                 ) 2:17-cv-00497-JDL
                                      )
KATHLEEN M. O’SHEA,                   )
Individually and as Co-Executor       )
of the Estate of Rita O’Shea, Co-     )
Trustee of the Will and Trusts of     )
John J.C. O’Shea Jr., et al.,         )
                                      )
      Defendants.                     )



ORDER ON THE INDIVIDUAL DEFENDANTS’ MOTION TO DISMISS AND
    THE PLAINTIFF’S ORAL MOTION TO AMEND COMPLAINT

      The Plaintiff, Alexys Grace O’Shea Duncan (“Alexys”), brings this action

alleging breaches of fiduciary duties, fraud, and conversion, among other claims,

related to the management of two trusts created by her grandfather’s estate plan.

The individual defendants, John J.C. O’Shea III, Kathleen M. O’Shea, and Brian C.

O’Shea, are co-trustees of the trusts, along with their sister and Alexys’ mother,

Kelley O’Shea, who is not a party to this case. John, Kathleen, and Brian move to

dismiss (ECF No. 20) Alexys’ Second Amended Complaint for failure to join necessary
parties under Federal Rules of Civil Procedure 19 and 12(b)(7), for lack of subject-

matter jurisdiction under Rule 12(b)(1), and for improper venue under Rule 12(b)(3).1

                                          I. BACKGROUND

        The Second Amended Complaint alleges the following facts, which I treat as

true for purposes of the motion to dismiss.

        John J.C. O’Shea, Jr. (“John Jr.”) and his wife Rita O’Shea (“Rita”), both of

whom are deceased, had four children: John J.C. O’Shea III (“John III”), Kelley A.

O’Shea (“Kelley”), Kathleen M. O’Shea (“Kathleen”), and Brian C. O’Shea (“Brian”).

The Plaintiff, Alexys, is Kelley’s daughter and, therefore, John Jr. and Rita’s

granddaughter. John Jr. passed away in 1996 and his will was probated in Lubbock

County, Texas. The will created two trusts: the O’Shea Family Trust and the O’Shea

Marital Trust. Rita inherited half of John Jr.’s community property under Texas

probate law, and the other half was apportioned between the two trusts. Rita was

the executor of John Jr.’s estate, the trustee of the two trusts, and the primary

beneficiary of the two trusts during her lifetime.

        Under the trusts’ terms as established in John Jr.’s will, Rita, as the primary

beneficiary, was entitled to distributions of trust income and principal to maintain

her standard of living. As trustee, Rita also had the discretion to make distributions

to John Jr.’s descendants2 from the income and principal of the Family Trust to

provide for their support.


 1 Co-Defendant Field, Manning, Stone, Hawthorne, & Aycock, P.C., joins the individual defendants’ motion to
dismiss under Rules 19 and 12(b)(7) for failure to join necessary parties and 12(b)(1) for lack of diversity and
federal question jurisdiction. See ECF No. 21 at 1 n.1.

 2  A “descendant” is “[s]omeone who follows in the bloodline of an ancestor[.]” DESCENDANT, Black’s Law
Dictionary (10th ed. 2014).
                                                      2
A.       The First Texas Lawsuit

         In 2008, Kelley came to believe that her mother, Rita, was misusing funds

derived from the sale of trust assets by keeping all of the funds for herself instead of

placing one-half of the proceeds in the trusts, as Kelley believed was required by the

terms of the two trusts. Kelley filed suit against Rita in Texas District Court for

Lubbock County in 2009 for breach of fiduciary duties, fraud, and conversion of trust

assets.    Defendant Field, Manning, Stone, Hawthorne & Aycock, P.C. (“Field

Manning”) represented Rita in the suit. Kelley won a partial judgment in February

2011, in which the court ordered Rita to repay approximately $250,000 to the Marital

and Family Trusts. Alexys, Kelley’s daughter, was not a party to the 2009 lawsuit

and was a minor during the entirety of the litigation.

B.       The Creation of Killybegs, LLC and Rita O’Shea’s Death

         After John Jr.’s death, Rita and the Family Trust jointly owned a vacation

house in Kennebunkport (“the Maine Property”). In March of 2009, Rita, individually

and as Trustee of the Family Trust, conveyed the Maine Property to a Texas limited

liability company, Killybegs, LLC, in consideration for a membership interest in the

LLC. The current members of Killybegs, LLC are John III, Kelley, Kathleen, and

Brian.     Field Manning prepared the warranty deed that transferred the Maine

Property to Killybegs, LLC, and it mailed the deed to be recorded in Maine. The

Second Amended Complaint alleges that Rita formed Killybegs, LLC to protect the

Maine Property from any potential future judgment that might be entered against

her, that Killybegs, LLC is a “fake” LLC, and that its Company Agreement allows

self-dealing and wrongful enrichment at the expense of the Family and Marital

                                           3
Trusts’ beneficiaries. It also alleges that Killybegs, LLC failed to maintain proper

financial records throughout its existence, that Rita comingled her personal finances

with the Maine Property’s finances, and that Rita used trust funds to make

improvements to the Maine Property.

          Rita passed away in November 2013. John Jr.’s will instructed that upon Rita’s

death, the remaining assets in both the Family and Martial Trusts were to be divided

into separate “Descendants’ Trusts” to provide support for John Jr.’s descendants

during his children’s lifetimes. Under the terms of John Jr.’s will, any remaining

assets in the Descendants’ Trusts at the time of his childrens’ deaths will vest in John

Jr.’s grandchildren. Following Rita’s death, John III, Kathleen, Brian, and Kelley

became the co-trustees of the Marital and Family Trusts. Those trusts have not yet

terminated, and the Descendants’ Trusts have not yet been created, due to the

various litigation that has enveloped the family.

C.        Kelley O’Shea’s Complaint in Maine Superior Court

          In 2014, Kelley brought suit against John III, Kathleen, Brian, and Killybegs,

LLC, in York County Superior Court asserting claims similar to almost all of those

alleged in this action. See O’Shea v. O’Shea, No. CV-14-157, 2018 WL 2291084, at *3

(Me. Super. Apr. 4, 2018).3 In April 2018, the court ruled on multiple motions filed


 3    In her Superior Court complaint, Kelley alleged:

          (1) breach of fiduciary duty to the Trusts and [John Jr.]’s estate by Rita (Count I); breach of
          contract in the purchase of the Kennebunkport home against Brian, Kathleen, and Killybegs
          (Count II); breach of fiduciary duty against [Kathleen, John III, and Brian] as members of
          Killybegs (Count III); breach of fiduciary duty against Killybegs itself (Count IV); fraud against
          the Trusts and [John Jr.]’s Estate by [Kathleen, John III, and Brian] (Count V); conversion
          against all defendants (Count VI); violation of the Maine Fraudulent Transfer Act against all
          defendants (Count VII); constructive trust (Count VIII); and punitive damages (Count IX).

Id.
                                                          4
by the parties, including cross-motions for summary judgment. Id. at *12-13. The

court’s order narrowed several of Kelley’s claims, but no party prevailed at the

summary judgment stage. Id. *6-12. The case is still pending in York County

Superior Court, with a trial expected to take place sometime in 2019.

D.      Alexys Grace O’Shea Duncan’s Complaint in Texas District Court for
        Lubbock County

        Sometime after Kelley’s 2009 Texas lawsuit concluded, Alexys discovered that

Rita had made several transfers of trust funds to her own bank accounts in Maine

and Texas, and to Killybegs, LLC, Field Manning, and John III, Kathleen, and Brian,

all of which, she alleges, violated the terms of the two O’Shea trusts. In total, Rita is

alleged to have unlawfully transferred trust assets valued at almost three million

dollars to herself and the defendants from 1996 to her death in November 2013. This

sum includes the transfer of the Maine Property to Killybegs LLC, the transfer of a

residence in Lubbock, Texas to Kathleen, and insurance payments, stock and cash

transfers, and loans made for or to Killybegs, LLC, Brehon LC,4 Field Manning, and

the individual defendants.

        In 2016, Alexys brought suit in Texas District Court for Lubbock County

against John III, Kathleen, Brian, Brehon LC, and Field Manning, for breaches of

fiduciary duty, fraud, conversion, and other claims. In response to Alexys’ Motion to

Compel Trust and Estate Accounting, the court issued an order (“the Accounting

Order”) granting Alexys’ request for an accounting, but concluding that the earliest




 4 Brehon LC is a limited company whose sole asset is a horse farm in Lubbock, Texas. Rita transferred her

interest and the trusts’ interest in Brehon LC to Kathleen in a sale that Alexys alleges was for an amount far
below its fair market value.
                                                       5
Alexys was entitled to an accounting of either the Family Trust or the Marital Trust

was December 15, 2010, the date the trial in Kelley’s first Texas lawsuit began. ECF

No. 24-9 at 2. The court determined that, under the Texas Trust Code, Alexys was

bound by the 2011 judgment issued in Kelley’s case because “Kelley and [Alexys] had

no conflict of interest at the time of that trial[.]” Id. About two months after the

Accounting Order issued, Alexys voluntarily dismissed the action without prejudice.

The Second Amended Complaint alleges that the Accounting Order violated Alexys’

constitutional rights and seeks a declaratory judgment from this Court that “the laws

of the State of Texas as interpreted by the Lubbock District Court, State of Texas,

violated her rights under the 14th Amendment of the Constitution of the United

States of America and that she retains her rights to claims against these

defendants[.]” ECF No. 11 at 27.

E.    The Instant Case

      Alexys initiated this action in December 2017.        She then amended her

complaint twice; the first amendment removed Killybegs, LLC, as a defendant. See

ECF No. 6 at 2; compare ECF No. 1 at 1, with ECF No. 7 at 1. The Second Amended

Complaint asserts that this Court has both diversity and federal question

jurisdiction. With respect to diversity jurisdiction, the Second Amended Complaint,

which seeks more than $500,000 in damages, alleges that Alexys is a resident of

Florida, and that of the individual defendants, John III and Kathleen are residents

of Texas, and Brian is a resident of California.      Field Manning, the law firm

defendant, is a professional corporation organized under the laws of Texas. See 28

U.S.C.A. § 1332 (West 2019). The Second Amended Complaint also asserts that

                                          6
federal question jurisdiction exists over Alexys’ claim that the Texas Accounting

Order violated her 14th Amendment rights. See 28 U.S.C.A. § 1331 (West 2019).

       The individual defendants—John III, Kathleen, and Brian—move to dismiss

the Second Amended Complaint (ECF No. 20).            The law firm defendant—Field

Manning—has filed its own motion to dismiss (ECF No. 21), which I address in a

separate order. In the course of briefing and arguing the individual defendants’

motion, Alexys requested to amend her Second Amended Complaint, although she

has not filed a formal motion to this effect. In her Memorandum in Opposition to the

Individual Defendants’ Motion to Dismiss (ECF No. 24), Alexys stated that after

reviewing the motion she “realized that since she is not a member of Killybegs, LLC,

its Managers/Directors do not owe her any duty simply as a beneficiary of the O’Shea

Family Trust.” ECF No. 24 at 9. Therefore, she expressed her intent to voluntarily

dismiss Count Two against John III, Kathleen, Brian, and the Estate of Rita O’Shea

for breach of fiduciary duty as managers and directors of Killybegs, LLC. Id. at 9-10.

During oral argument, Alexys’ counsel reiterated her intent to dismiss Count Two

and asked for leave to amend more broadly to correct any inconsistencies between the

Second Amended Complaint and representations that her counsel made during oral

argument regarding the relief sought as to the Maine Property owned by Killybegs,

LLC:

       I would agree with . . . the defendants . . . that there are places where
       the complaint contradicts with what we said here today, and as part of
       our response we’ve asked the Court’s permission for leave to amend to
       correct the inconsistencies between what we’ve said here and what we’ve
       said in our response versus what is within the complaint itself to fix the
       issues that are apparent. Number one, we did state that we are not


                                           7
      looking for a cancellation of the deed. The second complaint still does
      say that.

ECF No. 33 at 33.

                              II. LEGAL ANALYSIS

      I begin by addressing Alexys’ oral motion to amend her Second Amended

Complaint (ECF No. 32) and the individual defendants’ argument that the Second

Amended Complaint must be dismissed for failure to join Kelley and Killybegs, LLC

as required parties who cannot be joined without depriving the Court of diversity of

citizenship subject-matter jurisdiction. Next, I consider the individual defendants’

argument that the Second Amended Complaint must be dismissed for lack of federal

question subject-matter jurisdiction. Finally, I address the status of the individual

defendants’ remaining arguments regarding improper venue.

A.    Alexys’ Motion to Amend the Second Amended Complaint

      As described above, Alexys seeks to amend the Second Amended Complaint

(ECF No. 11) in several respects which, at this moment, are largely undefined. I treat

Alexys’ written and oral requests together as a motion to amend the Second Amended

Complaint under Federal Rule of Civil Procedure 15, rather than as a motion for

voluntary dismissal under Rule 41(a). See Taylor v. Brown, 787 F.3d 851, 857-58 (7th

Cir. 2015) (concluding that plain language of Rule 41(a) allows only voluntary

dismissal of an entire action and proper vehicle for dismissing a single claim is Rule

15(a)); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d 683, 687-88 (9th Cir.

2005) (concluding that Rule 41(a) “does not allow for piecemeal dismissals” and that

“withdrawals of individual claims” against a defendant are governed by Rule 15);


                                           8
Klay v. United Healthgroup, Inc., 376 F.3d 1092, 1106 (11th Cir. 2004) (same). Rule

15(a) permits a party to amend its pleading with the court’s leave, and directs that

the “court should freely give leave when justice so requires.” Fed. R. Civ. P. 15(a));

see also ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 55 (1st Cir. 2008)

(describing standard for granting leave to amend as “liberal”).

       Alexys’ motion to amend is made in direct response to the individual

defendants’ argument that the Second Amended Complaint must be dismissed under

Fed. R. Civ. P. 12(b)(7) for its failure to join Killybegs, LLC, and Kelley as

indispensable parties under Fed. R. Civ. P. 19(b). Kelley is a member of Killybegs,

LLC, ECF No. 20-2 at ¶ 3, and a citizen of Florida, which makes Killybegs, LLC, a

citizen of Florida. D.B. Zwirn Special Opportunities Fund, L.P. v. Mehrotra, 661 F.3d

124, 125 (1st Cir. 2011) (per curiam) (“[T]he citizenship of a limited liability company

‘is determined by the citizenship of all of its members.’”) (quoting Pramco, LLC ex rel.

CFSC Consortium, LLC v. San Juan Bay Marina, Inc., 435 F.3d 51, 54 (1st Cir.

2006)). Because Alexys is also a citizen of Florida, the joinder of either Killybegs, LLC,

or Kelley as a defendant would destroy complete diversity. Therefore, the state law

claims made in the Second Amended Complaint, which are dependent upon diversity

jurisdiction, would be subject to dismissal under Rule 12(b)(1) for lack of subject-

matter jurisdiction.

       “Rule 19 lays out a two-step process[,]” which must be undertaken with an eye

towards pragmatic and equitable considerations. Delgado-Caraballo v. Hosp. Pavía

Hato Rey, Inc., 889 F.3d 30, 37 (1st Cir. 2018); see also Picciotto v. Cont’l Cas. Co., 512

F.3d 9, 15-16 (1st Cir. 2008). First, Rule 19(a) requires the joinder of an absentee

                                             9
without whom “a just adjudication” cannot be reached if that joinder is “feasible,”

meaning that it would not defeat subject-matter jurisdiction. Delgado-Caraballo, 889

F.3d at 36-37. “Questions under Rule 19(a) are fact-bound and driven by the nature

of the issues before the court.” Bacardí Int’l Ltd. v. V. Suárez & Co., 719 F.3d 1, 9-10

(1st Cir. 2013). The court only reaches the second step if it determines that the

absentee is a required party under Rule 19(a), but that joinder is not feasible because

it would defeat the court’s subject-matter jurisdiction. At the second step, the court

must determine “whether, in equity and good conscience, the action should proceed

among the existing parties,” Fed. R. Civ. P. 19(b), or whether the absentee “is so

indispensable that the court should dismiss the case for want of subject matter

jurisdiction.” Picciotto, 512 F.3d at 17. That decision is made based on the four

factors set forth in Rule 19(b),5 which courts must view “through the lens of equity

and good conscience, ever mindful that the caselaw generally prefers that judges not

dismiss suits.” Delgado-Caraballo, 889 F.3d at 37 (internal quotation marks omitted,

emphasis in original).

          The convergence of two principles leads me to conclude that Alexys should be

permitted to amend the Second Amended Complaint before the joinder requirements



 5   The four Rule 19(b) factors are:

          (1) the extent to which a judgment rendered in the person’s absence might prejudice that person or the
          existing parties;

          (2) the extent to which any prejudice could be lessened or avoided by: (A) protective provisions in the
          judgment; (B) shaping the relief; or (C) other measures;

          (3) whether a judgment rendered in the person’s absence would be adequate; and

          (4) whether the plaintiff would have an adequate remedy if the action were dismissed for nonjoinder.

Fed. R. Civ. P. 19(b).
                                                        10
of Rule 19 are applied in this case. First, “[f]ederal courts are extremely reluctant to

grant motions to dismiss based on nonjoinder and, in general, dismissal will be

ordered only when the defect cannot be cured and serious prejudice or inefficiency

will result.” 7 Charles Alan Wright, et al., Federal Practice and Procedure Civil

§ 1609 (3d ed. 2018). Thus, a plaintiff may be permitted to restructure the relief he

or she seeks to cure a defective complaint. Id. (observing that amending a complaint

may be preferable to dismissal “when by restructuring the relief requested[, the]

plaintiff is able to change the status of an ‘indispensable’ party to that of merely a

Rule 19(a) party or otherwise prevent the ill effects of nonjoinder.”). To that end,

Rule 19(b)(2)(A)-(C) explicitly requires courts to consider whether any prejudice of

nonjoinder “could be lessened or avoided by . . . [including] protective provisions in

the judgment[,] shaping the relief[,] or other measures[.]” In addition, as Rule 19(b)

states, the court’s joinder decision is ultimately one based in “equity and good

conscience.” The court’s application of Rule 19, therefore, “involve[s] the balancing of

competing interests and must be steeped in pragmatic considerations.” Picciotto, 512

F.3d at 14 (internal quotations omitted).

      Second, the language of Rule 15 “reflects a liberal amendment policy.” ACA

Fin. Guar. Corp., 512 F.3d at 55. Leave to amend should be freely given “absent an

apparent or declared reason such as ‘futility of amendment.’” Rife v. One W. Bank,

F.S.B., 873 F.3d 17, 20-21 (1st Cir. 2017) (quoting Foman v. Davis, 371 U.S. 178, 182

(1962)). “Futility means that the complaint, as amended, would fail to state a claim

upon which relief could be granted.” Id. at 21 (quoting Glassman v. Computervision

Corp., 90 F.3d 617, 623 (1st Cir. 1996)). Here, I cannot adequately assess futility

                                            11
because the nature of the requested amendment is unclear. I do not, therefore, make

any judgment as to whether or not the new amended complaint will state a claim

upon which relief can be granted.

      Rule 15’s liberal amendment policy, together with the policy disfavoring

dismissals for nonjoinder, point to the conclusion that leave to amend should be

granted here. I am mindful of the time and expense incurred by the Defendants in

advancing their joinder argument as a reason to dismiss the Second Amended

Complaint, but I conclude that as a matter of equity and good conscience, Alexys

should have a final opportunity to amend her complaint to scale back her claims and

the relief she seeks before her pleading is finally tested against the rigors of Rule 19.

      Accordingly, Alexys’ Oral Motion to Amend her Second Amended Complaint

(ECF No. 32) is GRANTED, and the individual defendants’ request for dismissal

based on Alexys’ failure to join Killybegs, LLC, and Kelley as required parties is

DENIED as moot.

B.    Federal Question Jurisdiction

      The Second Amended Complaint asserts federal question jurisdiction under 28

U.S.C.A. § 1331 based on Alexys’ request for “judgment that the laws of the State of

Texas as interpreted by the Lubbock District Court, State of Texas[,] violated her

rights under the 14th Amendment of the Constitution of the United States of America

and that she retains her rights to claims against these defendants[.]” ECF No. 11 at

27. She specifically asserts that the Texas District Court’s Accounting Order, as

described above, violated her rights to due process and equal protection of the law as

guaranteed by the 14th Amendment. Id. ¶ 9. Not surprisingly, the individual

                                           12
defendants contend that the federal question presented by the Second Amended

Complaint is a thinly-veiled attempt to collaterally attack the Texas state court’s

order by asking this Court to review it, which is precluded by the Rooker-Feldman

doctrine. ECF No. 20 at 13-14; see Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923);

D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983). The individual defendants

also contend that the Texas court’s Accounting Order is entitled to full faith credit

and, therefore, has preclusive effect as to the issue it decided.6 ECF No. 20 at 11-12.

        Alexys responds to both arguments by emphasizing that she voluntarily

dismissed the Texas proceeding, and that the dismissal was made without prejudice.

ECF No. 24 at 6-7. It follows, she reasons, that an interlocutory order that preceded

the dismissal is neither entitled to full faith and credit, nor does it give rise to a bar

to federal question jurisdiction under the Rooker-Feldman doctrine. Id.

        1. Full Faith and Credit

        Turning first to the preclusive effect of the Accounting Order, the federal full

faith and credit statute requires federal courts to afford state court judgments the

same preclusive effect that they would have in the courts of the rendering state. See

28 U.S.C.A. § 1738 (West 2019). In Marrese v. Am. Acad. of Orthopaedic Surgeons,

470 U.S. 373, 380 (1985), the Court explained:

        This statute directs a federal court to refer to the preclusion law of the
        State in which judgment was rendered. It has long been established that
        § 1738 does not allow federal courts to employ their own rules of res
        judicata in determining the effect of state judgments. Rather, it goes


 6 The individual defendants’ motion to dismiss does not seek dismissal as to this or any of the claims made in

the Second Amended Complaint on the basis of Fed. R. Civ. P. 12(b)(6), failure to state a claim upon which relief
may be granted. Thus, I offer no opinion as to whether the federal question pleaded in the Second Amended
Complaint survives scrutiny under Rule 12(b)(6).

                                                       13
        beyond the common law and commands a federal court to accept the
        rules chosen by the State from which the judgment is taken.

Id. (internal quotation marks omitted). With regard to the preclusive effect of the

interlocutory order at issue here, the individual defendants argue that “[w]hen a

Texas state court action is dismissed—whether voluntarily or involuntarily—leaving

no parties or issues before the court, an order of dismissal becomes a final judgment

subject to appeal.” ECF No. 26 at 3.

        Under Texas law, a party “seeking to assert res judicata in Texas courts must

prove, inter alia, ‘a prior final determination on the merits by a court of competent

jurisdiction.’” Del-Ray Battery Co. v. Douglas Battery Co., 635 F.3d 725, 730 (5th Cir.

2011) (quoting Travelers Ins. Co. v. Joachim, 315 S.W.3d 860, 862 (Tex. 2010))

(emphasis in original). Under Rule 162 of the Texas Rules of Civil Procedure,7 a

voluntary dismissal or non-suit does not act as an adjudication on the merits. See

McGowen v. Huang, 120 S.W.3d 452, 462 (Tex. App. 2003) (“A non[-]suit without

prejudice does not adjudicate the rights of the parties but merely places them in the

positions in which they would have been, had suit not been brought.”); see also KT

Bolt Mfg. Co. v. Tex. Elec. Cooperatives, Inc., 837 S.W.2d 273, 275 (Tex. App. 1992)

(“The taking of a voluntary non-suit does not constitute a litigation of the issues in a

case, and does not prejudice the parties against seeking the same relief in a

subsequent suit.”).           Therefore, the interlocutory order which Alexys wishes to

challenge in this federal proceeding is not a final determination on the merits under


 7 Tex. R. Civ. P. 162 is entitled “Dismissal or Non-Suit” and provides in relevant part: “At any time before the

plaintiff has introduced all of his evidence other than rebuttal evidence, the plaintiff may dismiss a case, or take
a non-suit, which shall be entered in the minutes.”


                                                        14
Texas law.8 As such, and contrary to the individual defendants’ argument, the

interlocutory order has no preclusive effect and is not entitled to full faith and credit.

See Newman v. Krintzman, 723 F.3d 308, 310 (1st Cir. 2013) (recognizing that under

the full faith and credit requirement, federal courts give preclusive effect to state

court judgments if the courts of the rendering state would do the same).

        2. Rooker-Feldman Doctrine

        The Rooker-Feldman doctrine serves to preserve “the Supreme Court’s

exclusive jurisdiction over appeals from final state-court judgments, by divesting

lower federal courts of jurisdiction to hear certain cases brought by parties who have

lost in state court[.]” Klimowicz v. Deutsche Bank Nat. Trust Co., 907 F.3d 61, 64-65

(1st Cir. 2018) (internal citations and quotation marks omitted). The doctrine applies

to “cases brought by state-court losers complaining of injuries caused by state-court

judgments [that were] rendered before the [federal] district court proceedings

commenced and invit[e] district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). Under the

doctrine, “federal district courts lack jurisdiction over federal complaints that

essentially invite federal courts of first instance to review and reverse unfavorable

state-court judgments.” Federación de Maestros de P.R. v. Junta de Relaciones del



  8 None of the Texas case authorities cited by the individual defendants address whether there is any preclusive

effect associated with an interlocutory order entered in a case that is later voluntarily dismissed without
prejudice. See Smith v. City of Garland, 523 S.W.3d 234, 239 (Tex. App. 2017) (concluding that a party denied
intervention may not appeal from the trial court’s order before the entry of a final judgment); Deadmon v. Dallas
Area Rapid Transit, 347 S.W.3d 442, 444 (Tex. App. 2011) (ruling that “[a] judgment is final for purposes of appeal
if it disposes of all pending parties and claims in the record.”); Kenseth v. Dallas Cty., 126 S.W.3d 584, 597 (Tex.
App. 2004) (concluding that “appellants cannot—in this proceeding—collaterally attack orders that they failed to
appeal in a timely way.”); City of Arlington v. Texas Elec. Serv. Co., 540 S.W.2d 580, 582 (Tex. Civ. App. 1976, writ
refused NRE (Mar. 23, 1977)) (concluding that the trial court’s denial of the motion to abate and dismiss was not
subject to interlocutory appellate review under Texas rules).
                                                          15
Trabajo de P.R., 410 F.3d 17, 20 (1st Cir. 2005) (internal alterations and quotation

marks omitted).

      As the First Circuit explained in Federación de Maestros de Puerto Rico, which

concerned an interlocutory order, the application of the Rooker-Feldman doctrine

does not turn on the finality, appealability, or preclusive effect of the state court order

or judgment, but rather on whether the state proceeding has “ended” with respect to

the federal issue. Id. at 19, 27. Courts “examine the posture of the case in the state

court—i.e., whether ‘state proceedings [have] ended,’—and the relief sought in the

federal court.” Id. at 27 (quoting Exxon Mobil Corp., 544 U.S. at 291). “[I]f the state

action has reached a point where neither party seeks further action, then the state

proceedings have . . . ‘ended.’” Id. at 24. Here, there is no question that Alexys’

voluntary dismissal of the Texas court state proceeding brought the case to an end.

      Furthermore, the First Circuit explicitly recognized in Federación de Maestros

de Puerto Rico that an interlocutory order entered in a state action that is later

voluntarily dismissed cannot be challenged in a subsequent federal action under

Rooker-Feldman:

      [W]here the lower state court does not issue a judgment but merely an
      interlocutory order (e.g., a discovery order determining whether certain
      documents were privileged), and the parties then voluntarily terminate
      the litigation . . . the state proceedings have ended, and the Rooker-
      Feldman doctrine precludes either party from later challenging the
      order in federal court.

Id. at 24 n.10 (emphasis omitted). Accordingly, Alexys’ arguments that the Rooker-

Feldman doctrine does not apply because the Texas court’s Accounting Order was, in

her words, “a discovery order and not a final judgment subject to appeal,” and because

the proceeding was voluntarily dismissed without prejudice are all unavailing. ECF
                                            16
No. 24 at 7. The Accounting Order was entered in a case that has “ended” for

purposes of applying the Rooker-Feldman doctrine.

      Accordingly, the individual defendants’ request to dismiss the federal question

claim in the Second Amended Complaint is GRANTED because this Court lacks

subject-matter jurisdiction over the claim under the Rooker-Feldman doctrine.

C.    Improper Venue

      Finally, the individual defendants contend that venue is inappropriate in the

District of Maine under the criteria set forth in 28 U.S.C.A. § 1391(b) (West 2019) and

that the case should therefore be dismissed under Rule 12(b)(3). In determining

whether venue in a given jurisdiction is proper, courts “look not to a single triggering

event prompting the action, but to the entire sequence of events underlying the

claim.”   Astro-Med, Inc. v. Nihon Kohden Am., Inc., 591 F.3d 1, 12 (1st Cir. 2009)

(quoting Uffner v. La Reunion Francaise, S.A., 244 F.3d 38, 42 (1st Cir.2001))

(internal quotation marks omitted). This “approach takes a holistic view of the acts

underlying a claim.” Id. (quoting Uffner, 244 F.3d at 43 n.6) (internal quotation

marks omitted). The venue determination, therefore, focuses upon the particular

claims asserted in the complaint and the facts underlying each. Because I have

granted Alexys leave to amend her complaint, it would be premature to determine

venue at this stage in the litigation based on the claims in the Second Amended

Complaint.

                                 III. CONCLUSION

      For the foregoing reasons, it is ORDERED as follows:



                                           17
      1. John III, Kathleen, and Brian O’Shea’s First Motion to Dismiss Plaintiff’s

Second Amended Complaint (ECF No. 20) is GRANTED IN PART, as to the

Plaintiff’s claims arising under the 14th Amendment of the Constitution of the United

States, which are DISMISSED for lack of federal question subject-matter

jurisdiction under Fed. R. Civ. P. 12(b)(1).

      2. Alexys Grace O’Shea Duncan’s Oral Motion to Amend Complaint (ECF No.

32), which reiterates her prior request for leave to amend, is GRANTED; and

      3.   Having granted the Plaintiff’s motion to amend the Second Amended

Complaint to remove or change allegations that impact the issues of joinder and

diversity subject-matter jurisdiction, John III, Kathleen, and Brian O’Shea’s First

Motion to Dismiss Plaintiff’s Second Amended Complaint (ECF No. 20) is DENIED

IN PART as moot on the issues of nonjoinder, Fed. R. Civ. P. 12(b)(7) and 19, and

venue, Fed. R. Civ. P. 12(b)(3).



      SO ORDERED.

      Dated this 22nd day of March, 2019.


                                                     /s/ JON D. LEVY
                                                CHIEF U.S. DISTRICT JUDGE




                                           18
